DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/22/2022 has been entered. Claims 1 and 3-20 remain pending in the present application. Claim 2 has been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US PGPUB 20190253355) in view of Onose et al. (US PGPUB 20200409329).

Regarding Claims 1, 11, and 12; Sawada teaches; A production system, comprising: (Sawada; at least Fig. 1; paragraph [0039]; disclose an industrial production system)
a first industrial machine configured to transmit first data for controlling a second industrial machine in each of a plurality of periods through the use of a periodic region included in each of the plurality of periods; (Sawada; at least Fig. 1; paragraphs [0031] and [0057]; disclose a control device (10) (first industrial machine) for transmitting first control data according to a cyclic (i.e. periodic) period to slave devices (211, 212, 221) (i.e. second industrial machine))
the second industrial machine configured to periodically communicate second data to the first industrial machine in a part of the periodic region at least once in each of the plurality of periods, (Sawada; at least Fig. 1; paragraph [0057] and [0160]; disclose slave devices (211, 212, and 221) (second industrial machine) and wherein the slave devices transmit reply data back to the first industrial machine)
wherein the second industrial machine is configured to divide the second data into portions and transmit each of the divided portions to the first industrial machine in each of the plurality of periods through use of the periodic region included in each of the plurality of periods; (Sawada; at least Fig. 3; paragraphs [0032]-[0034], [0076], and [0160]; disclose wherein the control device includes a communication management part (110) (periodic region) which determines when control data cannot be transmitted in one cycle of a cyclic period and in response divides the data into various portions that are then sent out in each of a plurality of periods and wherein the division of data per cycle is applied to the reply data of the slave devices ([0160]))
Sawada appears to be silent on; the second industrial machine configured to periodically communicate second data to the first industrial machine in a part of the periodic region at least once in each of the plurality of periods,
wherein the second industrial machine is configured to divide the second data into portions and transmit each of the divided portions to the first industrial machine in each of the plurality of periods through use of the periodic region included in each of the plurality of periods;
wherein the second data is responsive to the first data. 
However, Onose teaches; the second industrial machine configured to periodically communicate second data to the first industrial machine in a part of the periodic region at least once in each of the plurality of periods, (Onose; at least Abstract; Fig. 1A; paragraph [0006]; disclose a system and method for performing cyclic communication in which a PLC sends a request for information regarding a CNC and wherein the CNC responds in the period thus providing a periodic region of response)
wherein the second industrial machine is configured to divide the second data into portions and transmit each of the divided portions to the first industrial machine in each of the plurality of periods through use of the periodic region included in each of the plurality of periods; (Onose; at least Abstract; Fig. 1A; paragraph [0006] and paragraphs [0071]-[0074]; disclose a system and method for performing cyclic communication in which a PLC sends a request for information regarding a CNC and wherein the CNC responds in the period thus providing a periodic region of response and further, is capable of dividing information and including the divided portions in each of a plurality of periods)
wherein the second data is responsive to the first data. (Onose; at least paragraph [0006]; disclose wherein the second data is responsive to a WINDR command from the PLC)
Sawada and Onose are analogous art because they are from the same field of endeavor or similar problem solving area of plc communication and control systems.
One of ordinary skill in the art before the effective filing date would have been motivated to combine the known method of communicating second information in a periodic region of a cyclic command as disclosed by Onose with the known system of a PLC communication and control system as taught by Sawada to achieve the known result of efficient communication and data acquisition. One would be motivated to combine the cited art of reference in order to provide a reliable way to acquire operation data of the operation information of a CNC as taught by Onose (at least paragraph [0085]). 

Regarding Claim 3 and 13; the combination of Sawada and Onose further teach; The production system according to claim 1, wherein the periodic region includes a first region and a second region, the first region corresponding to data capable of being transmitted in one period, the second region corresponding to data not capable of being transmitted in one period, and wherein the second industrial machine is configured to use the second region of the periodic region. (Sawada; at least Fig. 3; paragraphs [0068]-[0070]; disclose wherein the communication management part (110) (periodic region) includes a first control management communication management (111) region which corresponds to data that can be transmitted in one cycle and a second control system communication management (112) region which corresponds to data not being capable of being transmitted in one period and wherein the industrial machine is configured to use the second region when transmitting data that cannot be completed in one cycle).

Regarding Claims 14 and 15; the combination of Sawada and Onose further teach; The production system according to claim 1, wherein the production system includes a plurality of second industrial machines, wherein the first industrial machine is configured to sequentially communicate to and from the plurality of second industrial machines in one period, and wherein each of the plurality of second industrial machines is configured to use the periodic region corresponding to one of the plurality of second industrial machines to transmit a part of the data on the one of the plurality of second industrial machines when a turn corresponding to the one of the plurality of second industrial machines arrives. (Sawada; at least Fig. 6; paragraphs [0080] and [0097]; disclose a communication cycle example in which each second machine (i.e. slave devices 211, 212, and 221) are each allocated a portion of the communication cycle in which control information is provided and wherein the communication is performed in order from the side of the leading bit (i.e. sequentially to each device)).

Regarding Claims 5, 16, 17, and 18; the combination of Sawada and Onose further teach; The production system according to claim 1, wherein the second industrial machine is capable of acquiring a plurality of types of the data, (Sawada; at least paragraphs [0030]-[0032]; disclose wherein the slave devices (second industrial machine) is capable of receiving a first and second data type)
wherein the first industrial machine is configured to specify at least one type of the plurality of types, (Sawada; at least Figs. 7a-10; paragraphs [0109]-[0113]; disclose wherein the control device (first industrial machine) specifies various types of data through the use of data type IDs))
and wherein the second industrial machine is configured to divide data of the specified at least one type into portions and transmit each of the divided portions of the data of the specified at least one type to the first industrial machine in each of a plurality of periods. (Sawada; at least Fig. 6; paragraphs [0097]-[0106]; disclose wherein the various pieces of data are divided into portions of a transmission cycle and wherein the system determines available space for allotting room to transmit portions of the second control data type, which cannot be transmitted in a single cycle, during each communication cycle thus completing transmission of the second data type over a plurality of periods).

Regarding Claims 6, 19, and 20; the combination of Sawada and Onose further teach; The production system according to claim 1, wherein the periodic region includes a plurality of regions for storing a part of the data, wherein the first industrial machine is configured to specify at least one of the plurality of regions, and wherein the second industrial machine is configured to use the specified at least one of the plurality of regions to transmit the data to the first industrial machine. (Sawada; at least Fig. 3; paragraphs [0044] and [0068]-[0071]; disclose wherein the periodic region includes a plurality of regions for storing part of the data (i.e. first, second, and information system communication management) and wherein the second control device utilizes the plurality of regions (i.e. request from the information system communication management) to send acquired data from the second control device back to the first control device).

Regarding Claim 9; the combination of Sawada and Onose further teach; The production system according to claim 1, wherein the data is trace data generated by the second industrial machine, analysis data obtained through analysis by the second industrial machine, or machine data on a machine connected to the second industrial machine. (Sawada; at least paragraph [0044]; disclose wherein the data includes information system data including log data about machines connected to the system).

Regarding Claim 10; the combination of Sawada and Onose further teach; The production system according to claim 1, wherein the first industrial machine is a master machine configured to transmit a command, and wherein the second industrial machine is a slave machine configured to operate in accordance with the command. (Sawada; at least paragraph [0057]; disclose wherein the first device is a control device configured to send control commands to a plurality of second slave devices that operate in accordance with the command from the first device).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US PGPUB 20190253355) in view of Onose et al. (US PGPUB 20200409329) in further view of Fukuda et al. (US PGPUB 20100268998).

Regarding Claim 4; the combination of Sawada and Onose further teach; The production system according to claim 1, wherein the production system includes a plurality of second industrial machines, wherein the first industrial machine is configured to sequentially communicate to and from the plurality of second industrial machines in one period, and wherein each of the plurality of second industrial machines is configured to use the periodic region corresponding to one of the plurality of second industrial machines to transmit a part of the data on the one of the plurality of second industrial machines when a turn corresponding to the one of the plurality of second industrial machines arrives, (Sawada; at least Fig. 6; paragraphs [0080] and [0097]; disclose a communication cycle example in which each second machine (i.e. slave devices 211, 212, and 221) are each allocated a portion of the communication cycle in which control information is provided and wherein the communication is performed in order from the side of the leading bit (i.e. sequentially to each device)).
The combination of Sawada and Onose appear to be silent on; wherein the sequential communication includes a first command form the first industrial device and a response from the second industrial device before a second command is sent from first industrial device.
However, Fukuda teaches; wherein the sequential communication includes a first command form the first industrial device and a response from the second industrial device before a second command is sent from first industrial device. (Fukuda; at least Fig. 5; paragraphs [0032] and [0036]; disclose a system and method in which a master control device communicates sequentially, one at a time, with a plurality of slave devices, and wherein the master device will only communicate with a subsequent slave device once it receives communication or determines a failure in communication with the current slave device)
Sawada, Onose, and Fukuda are analogous art because they are from the same field of endeavor or similar problem solving area of plc communication and control systems.
One of ordinary skill in the art before the effective filing date would have been motivated to combine the known method of communicating second information in a periodic region of a cyclic command as disclosed by Onose with the known system of a PLC communication and control system as taught by Sawada to achieve the known result of efficient communication and data acquisition. One would be motivated to combine the cited art of reference in order to provide a reliable way to establish a fixed communication period between master and slave devices as taught by Fukuda (at least paragraph [0046]). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US PGPUB 20190253355) in view of Onose et al. (US PGPUB 20200409329) in further view of Yoneda et al. (US PGPUB 20190253497).

Regarding Claim 7; the combination of Sawada and Onose appear to be silent on; The production system according to claim 1, wherein the periodic region and a non-periodic region exist in one period, and wherein the second industrial machine is configured to use both of the periodic region and the non-periodic region in each period to transmit the data to the first industrial machine. 
However, Yoneda teaches; The production system according to claim 1, wherein the periodic region and a non-periodic region exist in one period, and wherein the second industrial machine is configured to use both of the periodic region and the non-periodic region in each period to transmit the data to the first industrial machine. (Yoneda; at least paragraphs [0028]-[0029]; disclose wherein the communication management part (110) includes a cyclic communication part (121) (periodic region) and a message communication part (122) (non-periodic region) which is used to collect non-cyclic information). 
Sawada, Onose, and Yoneda are analogous art because they are from the same field of endeavor or similar problem solving area of plc communication and control systems.
One of ordinary skill in the art before the effective filing date would have been motivated to combine the known method of utilizing both periodic and non-periodic communication control as disclosed by Yoneda with the known system of a PLC communication and control system as taught by Sawada and Onose to achieve the known result of efficient communication and data acquisition. One would be motivated to combine the cited art of reference in order to provide a way to efficiently provide non-cyclic data to a controller without requiring a user to program the data acquisition sequence in a program thus reducing the burden on the user as taught by Yoneda (at least paragraph [0030]). 

Regarding Claim 8; the combination of Sawada, Onose, and Yoneda further teach; The production system according to claim 7, wherein a data portion distributed to one of the periodic region and the non-periodic region has identification information assigned thereto, and wherein the first industrial machine is configured to reassemble, based on the identification information, the respective data portions received through use of the periodic region and the non-periodic region. (Sawada; at least Figs. 7a-10; paragraphs [0108]-[0120]; disclose wherein the data portion of each periodic (and non-periodic as taught by Yoneda) data includes identification information (i.e. fragment ID which helps set order of a piece of data that has been divided in to several fragments) and wherein the end device utilizes the fragment ID to reassemble the received data and wherein the data is sent over periodic (and non-periodic as taught by Yoneda) regions). 

Response to Arguments
Applicant’s arguments, see 9-13, filed 6/22/2022, with respect to the rejection(s) of claim(s) 1, 4, 11, and 12 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sawada et al. (US PGPUB 20190253355) in view of Onose et al. (US PGPUB 20200409329).

Applicant's arguments filed 6/22/2022 with respect to claims 5 and 7, on pages 13 and 14, have been fully considered but they are not persuasive. 

With respect to claim 5, the applicant argues that the reference of Sawada fails to explicitly teach, “the specified at least one type” [of data]. The office would like to refer to cited sections [0110]-[0113], in which data types can be interpreted multiple ways as broadly claimed presently. First, as rejected above, the disclosed “ID’s” associated with the commands provide specified types of data which can include command types, request types, etc. The request type “ID” is used to extract data from the requested device, and per paragraph [0110], the response data from the requested device implements the same methodology as the requesting device when providing response data. That is, if the response data is determined to be too large to send in a single period, it will be split up the same as is done for the request data as shown in paragraphs [0097]-[0106].

With respect to claim 7, the applicant argues that the reference of Yoneda fails to explicitly disclose, “the periodic region and a non-periodic region exist in one period”. However, per the cited sections (paragraphs [0028]-[0029]), the system includes first control data capable that is guaranteed cyclic (periodic) and second control data that constitutes non-cyclic (non-periodic data). The system utilizes a cyclic (periodic) communication which combines both the first control data (i.e. creating periodic region) and a portion of the second control data (i.e. creating a non-periodic region) within the communication cycle. Without changing the scope of the rejection, the office would like to point to paragraph [0056], which discloses a third control disclosed “information system data”, which is communicated during a different period that the first and second control data are communicated during one cycle of the cyclic period. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Annen (US PGPUB 20190377314): disclose a system and method for transferring received data between first and second memory areas during various transfer periods.

Hashimoto (US PGPUB 20180067472): disclose a system and method for assigning a period for collecting NC data according to size specifications. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117